
	
		II
		110th CONGRESS
		1st Session
		S. 2398
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To phase out the use of private military
		  contractors.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Outsourcing Security
			 Act.
		2.FindingsCongress finds the following:
			(1)The United States
			 is increasingly relying on private security contractors to perform mission
			 critical and emergency essential functions that historically have been
			 performed by United States military or government personnel.
			(2)The number of
			 private security contractors in Iraq is reported to be at least 48,000 and
			 Department of State funding for private security and law enforcement
			 contractors is estimated to have increased from $1,000,000,000 to
			 $4,000,000,000.
			(3)The Congressional
			 Research Service reports that about one-quarter of private security contractors
			 are third-party nationals.
			(4)On October 18,
			 2007, Secretary of Defense Robert Gates said that the work of many contractors
			 in Iraq was at cross-purposes to our larger mission in Iraq, and
			 that right now those missions are in conflict ….
			(5)A
			 December 2006 report by the Government Accountability Office found multiple
			 deficiencies in the Army’s oversight of contractors in Iraq, including
			 limited visibility over contractors, a lack of adequate
			 contractor oversight personnel, and little or no training on the
			 use of contractors.
			(6)The Congress does
			 not have access to security contracts, the number of private security
			 contractors working in Iraq, Afghanistan and other combat zones, the number of
			 contractors who have died or any disciplinary actions taken against
			 them.
			(7)The relationship
			 between the governments of the United States and Iraq has been negatively
			 impacted by violent incidents involving private military contractors and Iraqi
			 citizens, including a December 24, 2006, shooting of the guard of the Iraqi
			 Vice President and a September 16, 2007, shooting by Blackwater employees that
			 killed 17 Iraqi citizens and wounded 24.
			(8)The Government of
			 Iraq has demanded that the United States Government sever all contracts in Iraq
			 with Blackwater and expel the company from Iraq within six months, highlighting
			 the danger in relying on private security contractors for mission critical
			 functions.
			(9)The use of private
			 security contractors for mission critical functions undermines the mission,
			 jeopardizes the safety of American troops conducting military operations in
			 Iraq and other combat zones, and should be phased out.
			3.DefinitionsIn this Act:
			(1)Mission critical
			 or emergency essential functionsThe term mission critical or
			 emergency essential functions—
				(A)means—
					(i)activities for
			 which continued performance is considered essential to support combat systems
			 and operational activities; or
					(ii)activities whose
			 delay, absence, or failure of performance would significantly affect the
			 broader success or failure of a military operation; and
					(B)includes—
					(i)the
			 provision of protective services;
					(ii)the
			 provision of security advice and planning;
					(iii)military and
			 police training;
					(iv)repair and
			 maintenance for weapons systems;
					(v)prison
			 administration;
					(vi)interrogation;
			 and
					(vii)intelligence.
					(2)Specified
			 congressional committeeThe
			 term specified congressional committee means each of the
			 following committees:
				(A)The Committees on
			 Armed Services, Oversight and Government Reform, Appropriations, and Foreign
			 Affairs, and the Permanent Select Committee on Intelligence, of the House of
			 Representatives.
				(B)The Committees on
			 Armed Services, Homeland Security and Governmental Affairs, Appropriations, and
			 Foreign Relations, and the Select Committee on Intelligence, of the
			 Senate.
				4.Requirement for
			 Government personnel to perform diplomatic security in IraqNot later than 6 months after the date of
			 the enactment of this Act, the Secretary of State shall ensure that all
			 personnel at any United States diplomatic or consular mission in Iraq are
			 provided security services only by Federal Government personnel.
		5.Requirements
			 relating to contractors performing mission critical or emergency essential
			 functions in all conflict zones in which Congress has authorized the use of
			 force
			(a)Report by
			 President
				(1)RequirementNot
			 later than June 1, 2008, the President shall submit to each specified
			 congressional committee a report on the status of planning for the transition
			 away from the use of private contractors for mission critical or emergency
			 essential functions by January 1, 2009, in all conflict zones in which Congress
			 has authorized the use of force.
				(2)Additional
			 matters coveredIf the report
			 states that the relevant agencies will not be able to transition to government
			 and military personnel for such functions by January 1, 2009, the President
			 shall include the following in the report:
					(A)A statement of the
			 reasons why the relevant agencies are unable to do so, the date by which they
			 will be able to do so, and the plan to ensure that they will be able to do so
			 by that date.
					(B)A certification
			 that—
						(i)all contract employees have undergone
			 background checks to ensure that they do not have criminal records and have not
			 been accused of human rights abuses;
						(ii)contract
			 employees cannot have been charged with crime in other employment if that
			 charge is still pending;
						(iii)contract
			 employees are under the jurisdiction of section 3261 of title 18, United States
			 Code (relating to military extraterritorial jurisdiction);
						(iv)contract
			 employees, if accused of crimes by the host country, must remain in United
			 States custody; and
						(v)contracts include
			 whistleblower protections for employees to provide good faith information to
			 management, government agencies, and Congress of any contract violations, human
			 rights abuses, or criminal actions.
						(3)Form of
			 reportThe report required by this subsection shall be submitted
			 in unclassified form, to the maximum extent possible, but may contain a
			 classified annex, if necessary.
				(b)Examination of
			 contractor accounting practicesAny individual or entity under
			 contract with the Federal Government to provide mission critical or emergency
			 essential functions after January 1, 2009, shall allow the specified
			 congressional committees to examine their accounting practices with respect to
			 any such contract quarterly and upon request.
			(c)Requirements
			 relating to contract renewalsAny contract with the Federal
			 Government requiring personnel to perform mission critical or emergency
			 essential functions that is proposed to be renewed after the date of the
			 enactment of this Act may be renewed only if—
				(1)the President
			 reports to the specified congressional committees that the relevant agency does
			 not have adequate personnel to perform the duties stipulated in the contract;
			 and
				(2)the President
			 certifies that—
					(A)all contract employees have undergone
			 background checks to ensure that they do not have criminal records and have not
			 been accused of human rights abuses;
					(B)contract employees
			 are under force of law and cannot have been charged with crime in other
			 employment if that charge is still pending;
					(C)contract
			 employees, if accused of crimes by the host country, must remain in the custody
			 of the United States;
					(D)the contract
			 includes whistleblower protections for employees to provide good faith
			 information to management, government agencies, and Congress of any contract
			 violations, human rights abuses, or criminal actions.
					6.Congressional
			 access to contracts
			(a)Requirement To
			 allow Congress access to copies and descriptions of contracts and task orders
			 in excess of $5,000,000 for work To be performed in Iraq and
			 Afghanistan
				(1)Requirement
			 Regarding Contracts and Task Orders Before EnactmentThe Secretary of Defense, the Secretary of
			 State, the Secretary of the Interior, and the Administrator of the United
			 States Agency for International Development shall allow the chairman and the
			 ranking minority member of each specified congressional committee access to a
			 copy of, and a description of the work performed or to be performed under, each
			 contract, and each task order issued under an existing contract, in an amount
			 greater than $5,000,000 entered into by the Department of Defense, the
			 Department of State, the Department of the Interior, and the Agency for
			 International Development, respectively, during the period beginning October 1,
			 2001, and ending on the last day of the month during which this Act is enacted
			 for work to be performed in Iraq and Afghanistan.
				(2)Form of
			 submissionsThe copies and
			 descriptions required by paragraph (1) shall be submitted in unclassified form,
			 to the maximum extent possible, but may contain a classified annex, if
			 necessary.
				(b)Reports on Iraq
			 and Afghanistan contractsThe Secretary of Defense, the Secretary
			 of State, the Secretary of the Interior, and the Administrator of the United
			 States Agency for International Development shall each submit to each specified
			 congressional committee a report not later than 60 days after the date of the
			 enactment of this Act that contains the following information:
				(1)The number of persons performing work in
			 Iraq and Afghanistan under contracts (and subcontracts at any tier) entered
			 into by Department of Defense, the Department of State, the Department of the
			 Interior, and the United States Agency for International Development,
			 respectively.
				(2)The total cost of
			 such contracts.
				(3)The total number
			 of persons who have been wounded or killed in performing work under such
			 contracts.
				(4)A
			 description of the disciplinary actions that have been taken against persons
			 performing work under such contracts by the contractor, the United States
			 Government, or the Government of Iraq or Afghanistan.
				
